DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 10, 13 and 17-20 are amended.
Claim(s) 9 and 16 are canceled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 30th, 2021 was filed after the mailing date of the Non-Final Office action on November 18th, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant’s amendment to the title of the disclosure filed December 8th, 2021 is descriptive and being considered. The objection is withdrawn.

Applicant’s amendment to the abstract of the disclosure filed December 8th, 2021 is being considered. The objection is withdrawn.

Claim Objections
Applicant’s remarks to overcome an objection of claim(s) 1-20 under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks pages 12-17 of 18) filed December 8th, 2021, with respect to rejection of claim(s) 1-10, 12-14 and 16-20 under 35 U.S.C. § 102(a)(1) have been 

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-8, 10, 12-14 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Babaei et al. (US 2019/0052416 A1) hereinafter “Babaei” in view of Loehr et al. (US 2020/0337083 A1; also see provisional app. # 62/835,974) hereinafter “Loehr”; provisional ‘974.

Regarding Claim 1,
	Babaei discloses a first apparatus [see fig. 4, pg. 3, ¶131 lines 1-17, a wireless device “406”], comprising:
	at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, a processor “408”]; and
	at least one memory including computer program codes [see fig. 4, pg. 3, ¶131 lines 1-17, a memory “409” storing program instructions “410”];
	the at least one memory and the computer program codes are configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to], with the at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, using the processor “408”], cause the first apparatus at least to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to]:
	transmit a transport block of a hybrid automatic repeat request process on preconfigured resources for an uplink transmission to a second apparatus [see fig. 19, pg. 18, ¶242 lines 12-16; ¶243 lines 1-2; ¶246 lines 14-18, transmit a transport block via an uplink data channel corresponding to a first hybrid automatic repeat request (HARQ) process identifier indicated in a DCI/uplink grant to a base station] while starting a first timer and a second timer for the hybrid automatic repeat request process [see fig. 19, pg. 18, ¶243 lines 2-12, in response to transmitting the transport block, starting a uplink HARQ RTT timer; and in response to the uplink HARQ RTT timer expiring, starting an DRX retransmission timer], wherein the first timer indicates a time period during which the transport block is able to be retransmitted [see pg. 16, ¶227 lines 28-32, the DRX retransmission timer is started in response to the transport block not being successfully decoded], and wherein the second timer is configured to expire before the first timer [see pg. 16, ¶227 lines 28-32, in response to the downlink HARQ RTT timer expiring, the DRX retransmission timer is started];
	monitor a response associated with the transport block from the second apparatus [see fig. 19, pg. 18, ¶243 lines 12-14, monitor a downlink control channel while the uplink DRX retransmission timer is running]; and
	in response to the second timer expiring before receiving the response and before expiry of the first timer [see fig. 20, pg. 18, ¶245 lines 8-13, in response to the uplink HARQ RTT timer expiring, start monitoring a downlink control channel for downlink control information], retransmit the transport block while restarting the second timer [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information, transmit a second transport block and start an uplink HARQ round trip time (RTT) timer for the HARQ process corresponding to the at least one transport block].
	Babaei does not explicitly teach wherein the at least one memory and the computer program codes are further configured to cause the first apparatus to “in response to determining that at least one prior transport block of a further hybrid automatic repeat request process associated with a selected hybrid automatic repeat request process identifier is to be retransmitted”, “retransmit the at least one prior transport block on the preconfigured resources prior to transmitting the transport block”.
	However Loehr discloses the at least one memory and the computer program codes are further configured to cause the first apparatus to in response to determining that at least one prior transport block of a further hybrid automatic repeat request process associated with a selected hybrid automatic repeat request process identifier is to be retransmitted [see fig. 4: Step(s) “402” /”404”, pgs. 8-9, ¶66 lines 1-10, in response to determining a failure of a listen-before-talk procedure for transmission of a transport block on a configured uplink grant at a first transmission opportunity associated with a hybrid automatic repeat request process; also see provisional ‘974, pg. 20, ¶58 lines 1-10, when the MAC PDU couldn't be transmitted on PUSCH due to a LBT failure], retransmit the at least one prior transport block on the preconfigured resources prior to transmitting the transport block [see fig. 4: Step “406”, pg. 9, ¶66 lines 10-16; ¶67 lines 1-6, autonomously triggering transmission of the transport block in a second transmission opportunity; wherein the second transmission opportunity is a configured grant resource or a scheduled grant resource; also see provisional ‘974, pg. 20, ¶58 lines 1-10, the UE increases the channel access priority class for a next transmission attempt of a TB for a HARQ retransmission].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the at least one memory and the computer program codes are further configured to cause the first apparatus to “in response to determining that at least one prior transport block of a further hybrid automatic repeat request process associated with a selected hybrid automatic repeat request process identifier is to be retransmitted”, “retransmit the at least one prior transport block on the preconfigured resources prior to transmitting the transport block” as taught by Loehr in the system of Babaei for autonomously triggering transmission of a transport block without receiving network signaling upon failure of a listen-before-talk (LBT) procedure [see Loehr pg. 5, ¶33 lines 10-19].
	
Regarding Claim 2,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] determine whether the preconfigured [see pg. 17, ¶235 lines 1-11; ¶236 lines 1-7, determine DCI indicating numerology and/or numerologies for HARQ RTT timer duration, and indicating retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block]; and
	in response to determining that the preconfigured resources are available [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 3,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] restart the first timer upon retransmission of the transport block [see fig. 20, pg. 18, ¶243 lines 8-12, start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Regarding Claim 4,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to receiving from the second apparatus the response [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information], wherein the response indicates a dynamic grant resource for retransmitting the transport block [see fig. 20, pg. 18, ¶246 line 4, the DCI indicating an uplink grant], retransmit the transport block on the dynamic grant resource while restarting the first timer [see fig. 20, pg. 18, ¶243 lines 8-12; ¶245 lines 8-13, transmit a second transport block, and start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Regarding Claim 5,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 4 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the response is received on a physical downlink control channel [see fig. 20, pg. 18, ¶246 lines 1-4, the wireless device receives a first downlink control information (DCI) over a first downlink control channel (e.g., PDCCH/EPDCCH and/or alike)].

Regarding Claim 6,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 4 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] stop the second timer upon the reception [see pg. 17, ¶236 lines 1-7, the wireless device receives a second DCI in response to the HARQ RTT timer expiring].

Regarding Claim 7,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to receiving the response [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information], wherein the response indicates a successful reception of the transport block by the second apparatus [see fig. 20, pg. 18, ¶246 lines 1-5, the downlink control information (DCI) indicating parameters for a physical uplink shared channel (PUSCH) transmission of at least one transport block], stop both of the first timer and the second timer [see fig. 20, pg. 22, ¶266 lines 34-37, in response to receiving the first DCI indicating the scheduled transmission, the wireless device starts a DRX inactivity timer].

Regarding Claim 8,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 4 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to[see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that no prior transport block of a further hybrid automatic repeat request process is to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], transmit the transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 10,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that a first prior transport block and a second prior transport block are to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], compare a first priority of the first prior transport block on a first hybrid automatic repeat request process and a second priority of the second prior transport block on a second hybrid automatic repeat request process [see pg. 13, ¶211 lines 28-42, if the PDCCH indicates a DL transmission or if a DL assignment has been configured for this subframe, start the HARQ RTT Timer for the corresponding HARQ process; if the PDCCH indicates an UL transmission for an asynchronous HARQ process or if an UL grant has been configured for an asynchronous HARQ process for this subframe, start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission]; and 
[see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the first prior transport block [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 12,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 1 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the first apparatus comprises a terminal device and the second apparatus comprises a network device [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406” and a Base Station “401”].

Regarding Claim 13,
	Babaei discloses a first apparatus [see fig. 4, pg. 3, ¶131 lines 1-17, a wireless device “406”], comprising:
	at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, a processor “408”]; and
	at least one memory including computer program codes [see fig. 4, pg. 3, ¶131 lines 1-17, a memory “409” storing program instructions “410”];
	the at least one memory and the computer program codes are configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to], with the at least one processor [see fig. 4, pg. 3, ¶131 lines 1-17, using the processor “408”], cause the first apparatus at least to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to]:
[see pg. 17, ¶235 lines 1-11, determining], at the first apparatus [see fig. 4, pg. 3, ¶131 lines 1-17, by the wireless device “406”], whether at least one prior transport block on a hybrid automatic repeat request process to be retransmitted on preconfigured resources for an uplink transmission [see pg. 17, ¶235 lines 1-11; ¶236 lines 1-7, DCI indicating numerology and/or numerologies for HARQ RTT timer duration, and indicating retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block]; and 
	in response to determining that at least one prior transport block is to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the at least one prior transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].
	Babaei does not explicitly teach wherein the at least one memory and the computer program codes are further configured to cause the first apparatus to “in response to determining that no prior transport block on the hybrid automatic repeat request process is to be retransmitted, transmit a transport block on a further hybrid automatic repeat request process associated with a selected hybrid automatic repeat request process identifier on the preconfigured resources while starting a first timer and a second timer for the further hybrid automatic repeat request process”, wherein “the first timer indicates a time period during which the transport block is able to be transmitted”, and wherein “the second timer is configured to expire before the first timer”.
	However Loehr discloses wherein the at least one memory and the computer program codes are further configured to cause the first apparatus to in response to determining that no prior transport block on the hybrid automatic repeat request process is to be retransmitted [see pg. 7, ¶53 lines 1-14, for cases in which UL LBT fails for a PUSCH transmission (e.g., attempted transmission) on a configured grant or AUL resource associated with a HARQ process; also see provisional ‘974, pg. 17, ¶52 lines 1-26, for cases when UL LBT failed for a PUSCH transmission (attempt) on a configured grant or AUL resource associated with a HARQ process], transmit a transport block on a further hybrid automatic repeat request process associated with a selected hybrid automatic repeat request process identifier on the preconfigured resources while starting a first timer and a second timer for the further hybrid automatic repeat request process [see pg. 7, ¶53 lines 1-14; ¶54 lines 1-14, transmit a transport block (TB) pending in a HARQ process in a next transmission opportunity of the same HARQ process; wherein the next transmission opportunity is a configured grant resource or a scheduled grant resource, even though a “configuredGrantTimer” is not started and/or restarted; the UE also starts a new timer t1 “LBT_ReTx timer” if the UL LBT fails; also see provisional ‘974, pg. 17, ¶52 lines 1-26, transmit the pending TB in the next transmission opportunity of the same HARQ process; wherein the next transmission opportunity is a configured grant resource or a scheduled grant resource, even though a “configuredGrantTimer” is not started and/or restarted; the UE also starts a new timer t1 “LBT_ReTx timer” if the UL LBT fails], wherein the first timer indicates a time period during which the transport block is able to be transmitted [see pg. 7 ¶53 lines 1-14, even though the “configuredGrantTimer” is not started and/or restarted, the UE is enabled to transmit the pending TB at the next transmission attempt; also see provisional ‘974, pg. 17, ¶52 lines 1-26, even though the “configuredGrantTimer” is not started/restarted, the UE is allowed to transmit the pending TB at the next transmission attempt], and wherein the second timer is configured to expire before the first timer [see pg. 7 ¶54 lines 1-19, at the expiry of the timer t1 “LBT_ReTx timer”, the UE disregards a current status of the “configuredGrantTimer”; also see provisional ‘974, pg. 17, ¶52 lines 1-26, upon expiry of timer t1, the UE shall disregard the current status of the “configuredGrantTimer”].
[see Loehr pg. 5, ¶33 lines 10-19].

Regarding Claim 14,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to determining that a first prior transport block and a second prior transport block are to be retransmitted [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], compare a first priority of the first prior transport block on a first hybrid automatic repeat request process and a second priority of the second prior transport block on a second hybrid automatic repeat request process [see pg. 13, ¶211 lines 28-42, if the PDCCH indicates a DL transmission or if a DL assignment has been configured for this subframe, start the HARQ RTT Timer for the corresponding HARQ process; if the PDCCH indicates an UL transmission for an asynchronous HARQ process or if an UL grant has been configured for an asynchronous HARQ process for this subframe, start the UL HARQ RTT Timer for the corresponding HARQ process in the subframe containing the last repetition of the corresponding PUSCH transmission]; and
	in response to determining that the first priority is higher than the second priority [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the first prior transport block [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 17,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] monitor a response associated with the transport block from the second apparatus [see fig. 19, pg. 18, ¶243 lines 12-14, monitor a downlink control channel while the uplink DRX retransmission timer is running]; and 
	in response to the second timer expiring before receiving the response and before expiry of the first timer [see fig. 20, pg. 18, ¶245 lines 8-13, in response to the uplink HARQ RTT timer expiring, start monitoring a downlink control channel for downlink control information], retransmit the transport block while restarting the second timer [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information, transmit a second transport block and start an uplink HARQ round trip time (RTT) timer for the HARQ process corresponding to the at least one transport block].

Regarding Claim 18,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] determine whether the preconfigured resources are available for retransmitting the transport block [see pg. 17, ¶235 lines 1-11; ¶236 lines 1-7, determine DCI indicating numerology and/or numerologies for HARQ RTT timer duration, and indicating retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block]; and 
	in response to determining that the preconfigured resources are available [see pg. 17, ¶236 lines 1-7, in response to the HARQ RTT timer expiring, receiving a second DCI indicating the retransmission of at least one of the at least one TB and/or transmission of a new at least one transport block], retransmit the transport block on the preconfigured resources [see pg. 17, ¶236 lines 1-7, retransmit the at least one of the at least one TB and/or generate the new at least one TB and transmit the new at least one TB].

Regarding Claim 19,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
[see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] restart the first timer upon retransmission of the transport block [see fig. 20, pg. 18, ¶243 lines 8-12, start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Regarding Claim 20,
	The combined system of Babaei and Loehr discloses the first apparatus of Claim 13 [see fig. 4, pg. 3, ¶131 lines 1-17, the wireless device “406”].
	Babaei further discloses wherein the at least one memory and the computer program codes are further configured to [see fig. 4, pg. 3, ¶131 lines 1-17, the memory “409” storing program instructions “410” implemented to] cause the first apparatus to [see fig. 4, pg. 3, ¶131 lines 1-17, trigger the wireless device “406” to] in response to receiving from the second apparatus the response [see fig. 20, pg. 18, ¶245 lines 8-13; ¶246 lines 23-27, in response to receiving the downlink control information], wherein the response indicates a dynamic grant resource for retransmitting the transport block [see fig. 20, pg. 18, ¶246 line 4, the DCI indicating an uplink grant], retransmit the transport block on the dynamic grant resource while restarting the first timer [see fig. 20, pg. 18, ¶243 lines 8-12; ¶245 lines 8-13, transmit a second transport block, and start the uplink DRX retransmission timer with the second value in response to the uplink HARQ RTT timer expiring].

Allowable Subject Matter
Claims 11 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/RUSHIL PARIMAL SAMPAT/Examiner- TC 2400, Art Unit 2469